DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 19 November 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11, 17-18, 22, 26-33, 35-39, 41, 45-46, 50, and 54-58 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jarrett et al. (US Patent Application Publication 2013/0156752).
Jarrett et al. discloses the preparation of hydrogels in desired shapes which are useful for delivering therapeutic agents (abstract & figure 1A).  The hydrogel is prepared from a xerogel, in which the therapeutic agent, such as a protein is dispersed (paragraph [19]).  This matrix is crosslinked, and upon hydration the xerogel becomes a hydrogel (id.).  Example xerogels prepared involved the separate dissolution of PEG amine and a PEG ester with an amine-reactive endgroup 
The amount of each of the two PEG reactive partners was premeasured into different syringes before mixing, and thus the molar ratio of the two was set before mixing.  The resultant hydrogel has the profile selected (such as those in figures 2-7), and these include release of the therapeutic agent between 3 and 9 weeks (figure 5).  
Instant claim 1 further limits the molar ratio of the nucleophilic and electrophilic groups (to about 1.1 to about 2). The specific combinations in the above cited example are all around a 1:1 ratio of the total number of nucleophilic groups to the total number of electrophilic groups. The combination of 1A1 and 1A2 (as well as 1C1 and aC2) is 1.01:1, whereas the remaining are 0.99:1.  These anticipate the instantly recited range.  In particular, as the instantly recited value of 1.1 is modified by the term “about”, the values of 1.01:1 (and 0.99:1) are within the scope of the instantly recited range.  Thus, Jarrett et al. anticipates independent instant claim 1.
Instant claims 2 and 3 each further limit the molar ratio of the nucleophilic groups and electrophilic groups.  The ratio of the number of the nucleophilic groups to the number of electrophilic groups per polymeric molecule is 2:1 (in the examples prepared from aB1 and 1B2, as well as the D and E examples).  This ratio reads upon the instantly recited range. Alternatively, if the ratio is taken to be the total number of moles of each type of group in the example as a whole, the ratio is about 1:1 (as discussed above).
Cohesive Technologies v. Waters Corp., 88 USPQ2d 1903, 1916 (Fed. Cir. 2008).  And in both the instantly claimed invention and the prior art, the polymer of the prepared hydrogel is performing substantially the same function (controlling release of the therapeutic agent – see Jarrett et al. @ paragraphs [24, 55, & 97]).
Instant claims 5 and 6 further limit the therapeutic, and antibodies are suggested as included (paragraph [49]).
Instant claims 7-9 and 11 further limit the identity of the electrophilic and nucleophilic groups in each component, and the above cited examples read upon these limitations.  And instant claims 17 and 18 further limit the amount of the biologic agent, and the above cited examples read upon these limitations.
Instant claim 22 further limits the release profile, and the release profiles shown for the above examples read upon the limitation instantly recited.
Instant claims 26 and 27 further limit the solvent used, and the methylene chloride taught by Jarrett et al. reads upon these instant claims.
Instant claim 28 recites that the selecting the molar ratio is predictive with respect to the release profile, and as the release profile is disclosed, selecting the examples disclosed would be expected to predictively provide the outcome shown by Jarrett et al.  Instant claims 29 and 30 further state that the molar ratio has a continuous effect and the molecular weight has a non-continuous effect, and as the electrophilic and nucleophilic groups, as well as the polymer, 
Independent instant claim 31 recites limitations to the molecular weight of the precursors.  The molecular weight of the precursors in the above cited examples read upon the ranges instantly recited.  Additionally, dependent instant claims 32-33, 35-39, 41, 45-46, 50, and 54-58 recite the above discussed limitations, and are also considered to be anticipated.

Response to Arguments
The Applicant argues that the rejection over Jarrett et al. is not proper in view of the amendment to the instant claims (in particular the molar ratio amendment). The Examiner acknowledges the arguments, but does not consider them persuasive. As discussed in the above rejection rationale, the instantly recited value is modified by the term “about”, the values of 1.01:1 (and 0.99:1) disclosed by Jarrett et al. are within the scope of the instantly recited range.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612